Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/04/2021 and 09/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 23 is directed towards a compression-tension component of a vehicle (suspension arm). The claim is unclear because it includes limitations that are not directed to the final product (of the suspension component). The claim includes limitations towards a "compression loading analysis" which is not part of the final product. The “compression loading analysis” is an intermediate step in the final suspension arm product. The claims should only be directed towards the final product, the structure of the compression-tension component. For the purposes of the examination, the Examiner is reading the claim and dependent claims directed only towards the apparatus (compression-tension component) itself and not towards any intermediate steps/products.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15, 17, 20-23 and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukainakano (US20200094640A1), henceforth referred to as Mukainakano.
Regarding Claim 1, Mukainakano teaches a compression-tension component for connecting two mechanical parts comprising: a non-straight connection member having- two ends and a coupling unit at each end of the connection member (Figure 4:lower arm 20 depicted as non-straight with attachment points 22 and 23), wherein the compression-tension component comprises a Fiber reinforced plastic. an average density of the compression-tension component is 18 g/cc or less (Paragraph [0023]: "Meanwhile, also in regard to structural parts of an automobile body, constituent parts using fiber-reinforced resins such as carbon fiber-reinforced plastics"), and at least a portion of the connection member comprises a cross-sectional geometry which is substantially U-shaped (Claim 3: ""The fiber-reinforced resin structure body according to claim 1, wherein a cross section along the direction of the load of the first member has a substantially U-like shape").
Regarding Claim 2, Mukainakano teaches at least a portion of the connection member comprises a cross-sectional geometry which has a symmetric U-shape (Figure 7: Cross section depicted as being symmetrically U-shaped).
Regarding Claim 3, Mukainakano teaches that fiber reinforced plastic comprises at least one fiber selected from the group consisting of carbon fibers, glass Fibers, and aramid fibers (Paragraph [0048]: "The fiber-reinforced resin sheet serving as a molding material is formed by impregnating reinforcing fiber with a matrix resin. The reinforcing fiber used is not particularly limited; for example, the reinforcing fiber may be carbon fiber, glass fiber, aramid fiber, or the like").
Regarding Claim 4, Mukainakano teaches the fiber reinforced plastic comprises carbon fiber (Paragraph [0048]: "Among them, carbon fiber has high mechanical properties, and allows strength design to be made easily; thus, the reinforcing fiber preferably contains carbon fiber.").
Regarding Claim 5, Mukainakano teaches the substantially U-shaped structure comprises a horizontal base (Figure 8c: lower arm 30 has bottom surface 450), and two generally vertical upright portions wherein an end of at least one of the upright portions comprises a winglet extending outward at an angle to the upright portion (Figure 8c: protrusions 384 extending at an angle from side walls 340).
Regarding Claim 6, Mukainakano teaches an end of both upright portions comprises a winglet extending outward at an angle to the upright portion (Figure 8c: protrusions 384 extending at an angle from side walls 340).
Regarding Claim 7, Mukainakano teaches a top surface of the winglet is substantially parallel to a top surface of the horizontal base (Figure 8c: protrusions 384 extending at an angle from side walls 340 are depicted as parallel to horizontal base).
Regarding Claim 8, Mukainakano teaches a top surface of both winglets is substantially parallel to a top surface of the horizontal base (Figure 8c: protrusions 384 extending at an angle from side walls 340 are depicted as parallel to horizontal base).
Regarding Claim 9, Mukainakano teaches the symmetric U- shaped structure comprises a horizontal base and two equal generally vertical upright portions (Figure 8c: bottom surface 350 and side walls 340), an end of at least one of the upright portions comprises a winglet extending outward at an angle to the upright portion (Figure 8c: protrusions 384 extending at an angle from side walls 340 are depicted as parallel to horizontal base).
Regarding Claim 10, Mukainakano teaches an end of both upright portions comprises a winglet extending outward at an angle to the upright portion (Figure 8c: protrusions 384 extending at an angle from side walls 340 are depicted as parallel to horizontal base).
Regarding Claim 11, Mukainakano teaches a top surface of the winglet is substantially parallel to a top surface of the horizontal base (Figure 8c: protrusions 384 extending at an angle from side walls 340 are depicted as parallel to horizontal base).
Regarding Claim 12, Mukainakano teaches a top surface of both winglets is substantially parallel to a top surface of the horizontal base (Figure 8c: protrusions 384 extending at an angle from side walls 340 are depicted as parallel to horizontal base).
Regarding Claim 13, Mukainakano teaches the fiber reinforced plastic comprises continuous fibers (Paragraph [0049]: "The reinforcing fiber may be continuous fiber continuing from one end to the other end of the fiber-reinforced resin sheet").
Regarding Claim 14, Mukainakano teaches the continuous fibers are unidirectional or woven into a fabric or a combination thereof. (Paragraph [0084]: "The cover member 580 is specifically a unidirectional fiber-reinforced resin member").
Regarding Claim 15, Mukainakano teaches the continuous fibers are arranged in a substantially uniform microstructure throughout the structure of the compression-tension component (Paragraph [0034]: "As the continuous fiber reinforced plastics A, there are known a continuous fiber reinforced plastics in which continuous fibers aligned in one direction are impregnated with a resin, and a continuous fiber reinforced plastics in which continuous fibers woven into a fabric state are impregnated with a resin").
Regarding Claim 17, Mukainakano teaches the cross-sectional geometry of the connection member varies independently extending toward each coupling unit from a region in an interior of the connection member where a cross-sectional geometry comprising the substantially U-shaped structure is present (Figure 4: Lower arm 20 has varying width between attachment points 21, 22, and 23).
Regarding Claim 20, Mukainakano teaches a cross sectional geometry of the connection member near a coupling unit comprises a horizontal base having at least one upright portion different from the substantially U-shaped structure of the connection member (Figure 8b: Protrusion 382).
Regarding Claim 21, Mukainakano teaches the substantially U-shaped structure comprises a horizontal base and two generally vertical upright portions (Figure 8c: bottom surface 350 and side walls 340), wherein a top surface of the horizontal base has at least one structural ridge (Figure 8a: protrusion 80).
Regarding Claim 22, Mukainakano teaches the top surface of the horizontal base has two structural ridges that each extend toward each other from opposite ends of the connection member (Figure 8c: protrusions of side walls 340 extend toward each other from opposite ends of base 350).
Regarding the recitation in claim 23 “under compression loading stress analysis” see MPEP 2114 - A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim; in the instant case the structure in Mukainakano et al. is capable of performing the recited limitation.
Regarding Claim 26, Mukainakano teaches the component is a suspension arm for a vehicle (Paragraph [0025]: "First, a suspension apparatus 1 including lower arms 20 of a vehicle”).
Regarding Claim 27, Mukainakano teaches at least one attachment unit in the connection member (Figure 2: arm 20 is attached to vehicle with bolt 12 through base 21).
Regarding Claim 28, Mukainakano teaches the connection member further comprises a side attachment structure (Figure 2: arm 20 is attached to vehicle with bolt 12 through base 21, which is a side attachment structure of arm 20).
Regarding Claim 29, Mukainakano teaches at least one attachment unit comprises a cavity for insertion of a fastening device (Figure 2: arm 20 is attached to vehicle with bolt 12 through base 21).
Regarding Claim 30, Mukainakano teaches the component is a compression molded structure of at least one of a sheet molding compound (SMC), a prepreg- resin combination, and a liquid molding compound (Paragraph [0048]: "The fiber-reinforced resin sheet serving as a molding material is formed by impregnating reinforcing fiber with a matrix resin").
Regarding Claim 32, Mukainakano teaches a non-straight arm having two ends and an opening at each end of the arm (Figure 4: lower arm 20 depicted as non-straight with attachment points 22 and 23), wherein the automotive suspension member comprises a carbon fiber reinforced plastic and the arm is made by a low flow molding process (Paragraph [0032]: "In the case where a member having a three-dimensional shape is molded using a fiber-reinforced resin like in the lower arm 20"), and the arm comprises a cross-sectional geometry which is substantially U-shaped (Figure 7: Cross section depicted as being symmetrically U-shaped).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mukainakano in view of Ratouit (US 20200086528 A1), henceforth referred to as Ratouit.
Regarding Claim 16, Mukainakano does not disclose the tow of the fibers. However, Ratouit teaches a tow of the continuous fibers is from 1K to 80K (Paragraph [0108]: "Each of the fiber bundles can include any suitable number of fibers; for example, each fiber bundle can include between 250 and 610,000 fibers, the fiber bundle can be a 1K, 3K, 6K, 12K, 24K, 30K, 50K, or larger fiber bundle, and/or the like"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon fiber suspension component of Mukainakano with the fiber tow of Ratouit, in order to increase the strength and decrease the weight of the vehicle component (Paragraph [0003]: “high stiffnesses and high strengths, as well as low weights, when compared to structures formed from conventional materials”).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukainakano in view of Kuroda (US9393850B2), henceforth referred to as Kuroda.
Regarding Claim 18, Mukainakano discloses horizontal extension of winglets, but does not specifically disclose that they change in size. However, Kuroda teaches a horizontal extension outward of the winglets is greatest in an interior region of the connection member and decreases in each direction going toward each end of the non-straight connection member (Figure 5b: wing plates 151 and 152 are maximally horizontally extended in the center of the connection member, and decrease in each direction towards the ends). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon fiber suspension component of Mukainakano with the winglet design of Kuroda in order to increase the strength of the winglets and prevent buckling (Column 2 line 66- Column 3 line 2: “When a longitudinal direction of the reinforcing fiber included in the resin agrees with a direction of strength required in the plates, the strength due to the reinforcing fiber can be sufficiently obtained. In the case of the wing plates 91 and 92 and the center supporting plate 93 having a function which prevents buckling of the support bar”).
Regarding Claim 19, Mukainakano discloses horizontal extension of winglets, but does not specifically disclose that they change in size. However, Kuroda teaches a horizontal extension outward of the winglets is greatest in an interior region of the connection member and decreases in each direction going toward each end of the non-straight connection member (Figure 5b: wing plates 151 and 152 are maximally horizontally extended in the center of the connection member, and decrease in each direction towards the ends). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon fiber suspension component of Mukainakano with the winglet design of Kuroda in order to increase the strength of the winglets and prevent buckling (Column 2 line 66- Column 3 line 2: “When a longitudinal direction of the reinforcing fiber included in the resin agrees with a direction of strength required in the plates, the strength due to the reinforcing fiber can be sufficiently obtained. In the case of the wing plates 91 and 92 and the center supporting plate 93 having a function which prevents buckling of the support bar”).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mukainakano in view of Kato (US6298962B1), henceforth referred to as Kato.
Regarding Claim 24, Mukainakano does not specifically disclose that the member has no stress concentrations along its length. However, Kato teaches under a compression or tension load, at least 80% of the length of the connection member does not comprise a compression-tension stress switching point (Column 9 lines 14-16: "Consequently, stress concentration is unlikely to occur on application of an axial tensile load on the member body 202"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon fiber suspension component of Mukainakano with the stress concentration mitigation of Kato in order to achieve desirable behavior during an impact event (Column 1 lines 35-38 : “The member for the arm receives the axial compressive load and is required to deform, so that the member can mitigate the impact in the crash”).
Regarding Claim 25, Mukainakano does not specifically disclose the load that the member is subjected to. However, Kato teaches the compression or tension load is at least 10 kN (Column 11 lines 23-31: "The body 202 of the member 201 for the arm in accordance with the fourth or fifth embodiment described above has a thin-walled portion 206 or 207 whose wall thickness is so set that the member buckles when it undergoes an axial compressive load in the range of from 13 to 27 kN, i.e., 1300 to 2800 kgf, and that the member neither breaks nor deforms when it undergoes an axial tensile load of more than 25 kN, i.e., 2600 kgr"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon fiber suspension component of Mukainakano with the stress concentration mitigation of Kato in order to achieve desirable behavior during an impact event (Column 1 lines 35-38 : “The member for the arm receives the axial compressive load and is required to deform, so that the member can mitigate the impact in the crash”).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mukainakano in view of Percec (US20160122487A1), henceforth referred to as Percec. 
Regarding Claim 31, Mukainakano teaches a non-straight arm having two ends and an opening at each end of the arm (Figure 1: arm portion 10 depicted as non-straight, with openings 51a on either end), the suspension member comprises a fiber reinforced plastic (Abstract: "Each of the coupling portions is made of a continuous fiber reinforced plastics"), and the suspension member comprises a cross-sectional geometry which is substantially u- shaped (Figure 7: Cross section depicted as being symmetrically U-shaped). However, Mukainakano does not specifically disclose the density of the material. Percec teaches an average density of the suspension member is 1.8 g/cc or less (Paragraph [0080]: “the density of sized Grafil carbon fiber fabric is 1.8 g/cm3”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon fiber suspension component of Mukainakano with the material properties of Percec in order to achieve desired mechanical properties (Paragraph [0057]: “Due to their excellent mechanical characteristics, the TPC's of the invention are particularly suited to make large structural and/or load-bearing parts”).

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Hirano (US20180290512A1), which discloses a non-straight vehicle suspension component made of fiber reinforced plastics by SMC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614